McDEVITT, Justice.
This case is before us raising a question of statutory interpretation. Idaho Code § 18-8005(2) provides the penalty for driving under the influence two times within five years. At issue is whether there must be a conviction before the second violation occurs in order to sentence a defendant as a second time offender, or if it is enough that there has been only a violation before the second DUI occurs.
Michael Beach was first cited for driving under the influence in violation of I.C. § 18-8004 on May 1, 1988. He was charged with a second DUI on August 3, 1988. Seven days later, on August 10, 1988, he pled guilty to the first offense. The State then filed an amended complaint charging the defendant under I.C. § 18-8005(2) as a second time offender. The magistrate felt bound by a district court decision, State v. Craig, Blaine County Case No. 6150, which held that only prior pleas of guilty or findings of guilt which occur before the most recent offense may be considered as prior DUI’s. Accordingly, he treated the defendant’s second DUI as a first time offense because the second DUI occurred before the guilty plea on the first DUI was entered. The district court denied the State’s appeal.
At the time the magistrate and the district court were called upon to make their findings, they did not have the benefit of the final resolution of this issue in State v. Craig, 117 Idaho 983, 793 P.2d 215 (1990). In Craig, the State was appealing from the dismissal of a felony DUI. Prior to his conviction for his second offense the defendant was arrested for a third DUI. After the entry of the second conviction the State filed an amended complaint charging the defendant with felony DUI. The district court ruled that the second conviction must come before the third violation. On appeal to this Court the district court’s decision was reversed. This Court framed the issue as follows:
... must a second DUI conviction precede a third DUI violation in order for the defendant to be subject to a felony conviction under I.C. § 18-8005(3)? Our task is purely one of statutory interpretation.
Craig, 117 Idaho at 984, 793 P.2d at 216 (emphasis in original).
Thus, except for the number of DUI’s in question, our case is almost identical to the situation presented in Craig. Our question is whether a first DUI conviction must precede a second DUI violation in order for the defendant to be subject to the penalties prescribed for a second time offender under I.C. § 18-8005(2).
We held in Craig that:
We conclude that as long as a defendant “is found guilty of three (3) or more violations of the provisions of section 18-8004, Idaho Code, ... within five (5) years,” he has committed a felony, re*839gardless of whether the third violation preceded the second conviction.
Craig, 117 Idaho at 985, 793 P.2d at 217.
We hold State v. Craig to be dispositive of this issue as well, and hold that if a defendant is found guilty of two DUI’s within five years, that defendant is to be sentenced under I.C. § 18-8005(2) regardless of whether the second violation comes before or after the first conviction.
Therefore we vacate the sentence imposed and remand for further consideration under Craig.
BAKES, C.J., and JOHNSON, and BOYLE, JJ. concur.